Citation Nr: 0738454	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-17 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability, and, if so, whether service connection is 
warranted.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  

In his substantive appeal to the Board, received in June 
2005, the veteran requested a travel board hearing.  In a 
September 2007 statement, the veteran, via his 
representative, withdrew his request for hearing.  38 C.F.R. 
§ 20.704(e).  

The Board notes that the veteran was also denied service 
connection for degenerative disc disease in the August 2003 
RO decision and filed his March 2004 notice of disagreement 
(NOD) with that decision as well as the left knee disability 
claim currently on appeal.  The statement of the case (SOC) 
was issued on April 12, 2005, and the veteran had 60 days 
from that date to perfect his appeal or one year from the 
notice of the RO decision in August 2003.  38 U.S.C.A. 
§ 20.302(b).  The veteran's Form 9 was received by VA on June 
20, 2005.  When the rules require that any written document 
be filed within a specified period of time, a response 
postmarked prior to expiration of the applicable time limit 
will be accepted as having been timely filed.  The postmark 
for the veteran's Form 9 received on June 20, 2005, is not of 
record.  Absent evidence of a postmark, the postmark date 
will be presumed to be five days prior to the date of receipt 
of the document by VA, excluding Saturdays, Sundays, and 
legal holidays.  38 C.F.R. §§ 20.305(a).  Therefore, it is 
presumed that the substantive appeal was received on June 13, 
2005, which is not within 60 days from the April 12, 2005 
notification letter or within one year of the August 2003 RO 
decision.  As the substantive appeal was not timely filed, 
the issue of entitlement to service connection for 
degenerative disc disease is not before the Board.  



FINDINGS OF FACT

1.  In December 1993, the RO denied the claim for service 
connection for a left knee condition.  The veteran was 
notified of that decision, but did not initiate an appeal.

2.  Some of the evidence received since 1993 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a left 
knee disability. 

3.  A left knee disability has not been shown to be causally 
or etiologically related to the veteran's military service.


CONCLUSIONS OF LAW

1.  The December 1993 RO rating decision that denied service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2007).

2.  New and material evidence has been received, and the 
claim for service connection for a left knee disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  Service connection is not warranted for a left knee 
disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

A letter dated in July 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although this letter was not 
sent prior to initial adjudication of the veteran's claim, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claims were readjudicated 
first in an April 2005 statement of the case (SOC) and 
additional SSOCs were provided to the veteran in September 
2005, March 2006, November 2006, and March 2007.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  The letter 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.   

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

That was done here in a March 2003 letter.  Specifically, in 
that letter, the RO provided the veteran with a definition of 
new and material evidence as well as the criteria necessary 
to establish service connection.  The letter also satisfied 
Kent in that it notified the veteran that his original claim 
was denied because his service medical records were negative 
for findings of a left knee condition.  The veteran was 
informed that he needed to submit new and material evidence 
related to this fact in order to raise a reasonable 
possibility of substantiating his claim that was not simply 
repetitive or cumulative of the evidence on record when his 
claim was previously denied.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In a letter dated in March 2006 and well as in the November 
2006 SSOC, the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating or the 
effective date for the disability on appeal.  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  Additionally, the claim 
was readjudicated in a March 2007 SSOC and therefore any 
defect in the timeliness of the notice was cured.  Prickett, 
20 Vet. App. at 377-78.  In any event, any defects (as to 
substance or timeliness) in the notice as to the assigned 
disability rating or effective date are rendered moot as 
service connection is not warranted.  

A May 2006 formal finding reflected that after exhausting all 
necessary procedures, VA was unable to obtain any military 
clinical records from Peyontek Hospital in Korea for the 
period March 29, 1966 through April 30, 1966.  Further, a 
March 2007 formal finding indicated that any Social Security 
Administration (SSA) records were unavailable.  Additionally, 
a March 2007 document from SSA showed that the veteran was 
denied disability benefits.  As such, it appears that further 
development would serve no useful purpose at this point and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent a VA 
examination in May 2006.  In a September 2007 statement, the 
veteran's representative stated that the veteran had no 
additional evidence to submit.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to his claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A December 1993 RO decision denied service connection because 
the veteran's service medical records were entirely negative 
for a left knee injury and the medical records that had been 
submitted contained no reference to a left knee disability.  
It was noted that the only reference to a left knee 
disability was on the enlistment examination which indicated 
pain, left knee, rarely.  Because the veteran did not appeal 
that decision, it is final and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  The veteran, however, now seeks to reopen his 
claim.  As noted, despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final December 1993 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final December 1993 rating 
decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the December 1993 decision includes, but is not 
limited to, a May 2002 letter from the veteran's place of 
employment which indicated that he injured his knee at work; 
records dated from August 2001 to February 2003 from private 
physician Dr. M.K. which showed that the veteran injured his 
left knee during an accident at work in December 2001; a 
letter from the veteran to his parents dated in April 1966 in 
which he stated that his knee hurt a little, it got stiff 
when he jumped on it or stepped on it wrong, he had gone to 
K6 and got an x-ray and was waiting to get the results; 
private treatment records from 2002 to 2003 from Dr. W.T.P.; 
May 2006 VA examination; as well as statements and arguments 
made by the veteran.  

As noted, the veteran's claim was previously denied because 
his service medical records were entirely negative for a left 
knee injury.  The veteran has now provided an April 1966 
letter to his parents in which he stated that was having knee 
problems in service.  Obviously, this evidence is new in that 
it was not previously of record.  Moreover, this evidence 
relates to an unestablished fact necessary to substantiate 
his claim.  Further, as its credibility is presumed, it 
raises a reasonable possibility of substantiating the claim.  
Justus, 3 Vet. App. at 513.  For these reasons, the Board 
finds that the additional evidence received since December 
1993 warrants a reopening of the veteran's claim of service 
connection for a left knee disability, as it is new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a).

In conclusion, new and material evidence having been 
received, the claim of entitlement to service connection for 
a left knee disability, is reopened.

Service connection for a left knee disability

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for a left knee disability may be granted 
on the merits, de novo.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
arthritis may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not noted.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  In cases where the disease or injury 
at issue is not noted on the entrance examination, a two-
pronged test is for consideration in determining whether the 
presumption of soundness has been rebutted.  First, VA must 
show by clear and unmistakable evidence that the disease or 
injury existed prior to service.  Second, VA must show by 
clear and unmistakable evidence that the preexisting disease 
or injury was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

In considering all of the evidence of record under the laws 
and regulations as set forth above after reopening the claim, 
the Board concludes that the veteran is not entitled to 
service connection for a left knee disability.  The veteran's 
service medical records are negative for findings of a left 
knee disability.  Further, there has been no showing of a 
persuasive nexus to the current findings of a left knee 
disability and the veteran's service.  Therefore, service 
connection cannot be granted.

In this case, the presumption of soundness applies because 
the April 1965 pre-induction examination was negative for 
complaints, treatment, or diagnosis of a left knee 
disability.  Although the April 1965 pre-induction report of 
medical history noted that the veteran had pain in his left 
knee rarely, it was not recorded on the examination and, as 
noted above, history provided by the veteran of the pre-
service existence of conditions recorded at the time of the 
entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. § 
3.304(b)(1).  Further, there is no evidence suggesting that a 
left knee disability clearly and unmistakably existed prior 
to service.  Thus, as a matter of law, the presumption of 
soundness cannot be rebutted, and the Board must find that 
any left knee disability did not preexist his period of 
service.  Therefore, the Board's analysis must turn to the 
issue of whether a left knee disability was incurred during 
the veteran's active service.  See Wagner v. Principi, 370 
F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in 
cases where the presumption of soundness cannot be rebutted, 
the effect is that claims for service connection based on 
aggravation are converted into claims for service connection 
based on service incurrence).  VAOPGCPREC 3-03 (July 16, 
2003).

The remainder of the veteran's service medical records do not 
contain findings of a left knee disability.  Importantly, his 
April 1967 separation examination and report of medical 
history were negative for complaints, treatment, or diagnosis 
of a left knee disability.  Although lameness was marked on 
the report of medical history, this notation was not further 
explained and the veteran was noted to have clinically normal 
lower extremity findings, which would include his left knee.  

In an April 9, 1966, letter to his parents, the veteran wrote 
that his knee was hurting a little so he went to K6 and got 
an x-ray and would get the results on the 21st.  The veteran 
also wrote that his left knee got stiff when he jumped on it 
or stepped on it wrong, but that it was nothing to worry 
about.  

Further, the first post-service medical evidence of left knee 
problems was in July 1970 when the veteran was diagnosed with 
corpus librum of the left knee and underwent an operation at 
S.J.H. where a large loose body was found and removed.  An 
operating report summary indicated that a large loose body 
was found and removed and it appeared to be an old one that 
came from an area of osteochondritis dessicans of the 
mediafemoral condyle.  At that time, the veteran reported 
that he injured his left knee when he fell in Vietnam.  In a 
July 1993 statement, the veteran indicated that he was in 
Vietnam from November 1968 to May 1970 working on a defense 
contract.  

The next notation of a left knee injury was in a May 2002 
letter from the veteran's former place of employment which 
reflected that the veteran injured his knee at work.  Private 
treatment records from M.K. dated from August 2001 to 
February 2003 indicated that the veteran injured his left 
knee at work in December 2001.  In a March 2002 treatment 
entry, the veteran reported that he had no pain since he had 
surgery on his left knee in 1970.  In a July 2003 record, 
private physician W.T.P. opined that the veteran had a pre-
existing left knee condition but his December 2001 injury at 
work hastened the progression of the disease in his knee 
beyond what was expected for his original pathology.  

In May 2006, the veteran underwent a VA examination in 
connection with his claim.  The veteran reported that in 1966 
while working on a generator and changing fuel filters he 
fell and hit his left leg.  Thereafter, he was treated, given 
an x-ray, put on crutches, and given light duty for two 
weeks.  The VA examiner performed a physical examination and 
gave an impression of chronic left knee pain, with re-injury, 
secondary to osteochondritis dissecans, status post 
arthroscopy, with degenerative changes.  After reviewing the 
veteran's claims file, the examiner opined that the veteran's 
current left knee disability was not related to service.  

The Board finds the May 2006 VA examiner's opinion to be 
persuasive.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  In this regard, 
the examiner supported his opinion that the veteran's left 
knee disability was not related to service by referencing the 
lack of in-service medical documentation of a left knee 
injury and the lack of treatment for his left knee until July 
1970.  As such, the Board finds that the examiner's opinion 
to be persuasive as it is supported by what amounts to a lack 
of evidence of a left knee injury occurring during the 
veteran's service and assigns it great probative weight. 

Further, the Board finds it significant that at the time of 
his July 1970 left knee surgery, he reported to the examiner 
that he fell while in Vietnam and injured his left knee.  As 
previously noted, the veteran did not serve on active duty in 
Vietnam.  Additionally, there was no mention of a left knee 
injury during his period of service from July 1965 to May 
1967.  Because the July 1970 records were generated with a 
view towards ascertaining the appellant's then-state of 
physical fitness, they are akin to statements of diagnosis 
and treatment and are of increased probative value.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also Lilly's: An Introduction to the 
Law of Evidence, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rationale that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  As such, the 
Board attaches great probative weight to the July 1970 
findings.  

Although the April 1966 letter from the veteran to his 
parents reflected that he had knee pain and stiffness and 
reported getting an x-ray, there was no record of an x-ray in 
his service medical records.  Importantly, there was no 
diagnosis of any left knee injury, any profile reflecting 
light duty, or indication that the veteran was on crutches 
for two weeks, as he now reports.  Significantly, there were 
no findings of any left knee injury on his April 1967 
separation examination.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (determination by 
the Board that lay statements are of slight probative value 
is completely within the Board's discretion).  As such, the 
Board finds that what amounts to a lack of in-service 
evidence of a left knee injury more persuasive than the April 
1966 letter.  

Regarding the veteran's statements that he injured his left 
knee in 1966, the Board acknowledges that he is competent to 
give evidence about what he experienced; i.e., that he 
injured his left leg on a generator.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the veteran is 
not competent to testify that he developed his current left 
knee disability from that injury.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  As a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In sum, although the veteran contends that he suffered a left 
knee injury during service, the more persuasive and 
consequently more probative evidence of record reflected that 
his left current knee disability was not incurred during 
service.  The service medical records are absent for findings 
of a left knee disability.  Further, the evidence does not 
show that arthritis developed within a year of his separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, 
the more persuasive evidence of record does not support a 
nexus to service.  Therefore, service connection for a left 
knee disability may not be granted.  38 C.F.R. § 3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for a left knee disability is denied.






ORDER

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


